PER CURIAM.
Whereas, the judgment and decision of this Court in this cause was filed July 29, 1975, and reported in 318 So.2d 575, wherein the judgment of the Circuit Court of the *984Eleventh Judicial Circuit in and for Dade County, Florida was affirmed; and
Whereas, said decision and judgment was declined review by the Supreme Court of Florida by certiorari proceedings, 334 So.2d 604; and
Whereas, in the November Term, 1976, the said cause came on to be heard before the Supreme Court of the United States on petition for writ of certiorari to this Court and response thereto; and
Whereas, the mandate of the Supreme Court of the United States has been filed with this Court, which said mandate was predicated upon the order and judgment of the Supreme Court of the United States, entered November 1, 1976, - U.S. -, 97 S.Ct. 300, 50 L.Ed.2d 278 (1976), which said judgment vacated the judgment of this Court first above mentioned and remanded the case to this Court for consideration in light of National Bank of North America v. Associates of Obstetrics and Female Surgery, Inc., 425 U.S. 460, 96 S.Ct. 1632, 48 L.Ed.2d 92; accordingly,
The judgment and opinion of this Court filed July 29, 1975, is set aside and held for naught, and the opinion and judgment of the Supreme Court of the United States filed November 1, 1976, is adopted as this Court’s opinion and judgment and the same shall accompany the mandate of this Court to the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida; and, accordingly,
The Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida is directed to hold a hearing for the purpose of determining whether the appellant, defendant in the trial court, has waived the protection of the venue provision of the National Bank Act, 12 U.S.C. § 94, and for such other proceedings as may be deemed appropriate in the premises.